Case: 15-10657       Document: 00513546290         Page: 1     Date Filed: 06/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                     No. 15-10657                                    FILED
                                   Summary Calendar                              June 14, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

FEDOR BELOV,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-15-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Fedor Belov challenges the sentence imposed following his guilty-plea
conviction for being an alien in possession of a firearm, in violation of 18 U.S.C.
§§ 922(g)(5)(B) and 924(a)(2). He contends his 46-month sentence is
substantively unreasonable because it is greater than necessary to satisfy the
sentencing goals of 18 U.S.C. § 3553(a).




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-10657     Document: 00513546290     Page: 2   Date Filed: 06/14/2016




      Although post-Booker, the Sentencing Guidelines are advisory only, and
a properly preserved objection to an ultimate sentence is reviewed for
reasonableness under an abuse-of-discretion standard, the district court must
still properly calculate the Guidelines sentencing range for use in deciding on
the sentence to impose. Gall v. United States, 552 U.S. 38, 48–51 (2007). In
that respect, for issues preserved in district court, its application of the
Guidelines is reviewed de novo; its factual findings, only for clear error. E.g.,
United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008); United
States v. Villegas, 404 F.3d 355, 359 (5th Cir. 2005).         An unpreserved
substantive-reasonableness challenge is reviewed only for plain error. United
States v. Peltier, 505 F.3d 389, 392 (5th Cir. 2007).
      The parties disagree whether Belov properly preserved his objection to
the substantive reasonableness of his sentence. It is not necessary to decide
whether plain-error review applies, because Belov’s sentence can be affirmed
even under the abuse-of-discretion standard for preserved substantive-
reasonableness objections. See United States v. Rodriguez, 523 F.3d 519, 525
(5th Cir. 2008). In that regard, his sentence is within the advisory Guidelines
sentencing range; therefore, it is entitled to a presumption of reasonableness.
E.g., United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009).
      Belov contends the court failed to take into account that he had no
criminal history, and avers the enhancement applied pursuant to Guideline
§ 3B1.1(c) (being a leader or organizer in the offense) was not justified by his
“minimal conduct”. He further maintains his sentence does not reflect his
obligation to support his family in Kazakhstan. Belov concedes our court’s
precedent forecloses his contentions that the district court erred by denying his
motion to dismiss the indictment because: § 922(g) is unconstitutional; and
the indictment failed to allege he knew the firearm had traveled in interstate
    Case: 15-10657    Document: 00513546290    Page: 3   Date Filed: 06/14/2016




commerce. He raises the issues only to preserve them for possible further
review. See United States v. Alcantar, 733 F.3d 143, 145–46 (5th Cir. 2013);
United States v. Rose, 587 F.3d 695, 705–06 (5th Cir. 2009).
      The record reflects the court considered Belov’s mitigating contentions
in weighing the § 3553(a) factors; nevertheless, it concluded a sentence at the
top of the Guidelines sentencing range was warranted. Belov’s assertions do
not rebut the presumption of reasonableness; accordingly, he has not shown
the requisite abuse of discretion. See, e.g, United States v. Lopez-Velasquez,
526 F.3d 804, 807 (5th Cir. 2008).
      AFFIRMED.